     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 1 of 53   1



 1                    IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE DISTRICT OF MONTANA
 3                             GREAT FALLS DIVISION
 4

 5    STEVE BULLOCK, in his                )
      official capacity as Governor        )
 6    of Montana, et al.,                  )
                                           )   Civil Docket
 7                       Plaintiff,        )   No. CV-20-62-GF-BMM
                                           )
 8          vs.                            )
                                           )   Court of Appeals
 9    BUREAU OF LAND MANAGEMENT, et        )   No. 20-36129
      al.,                                 )
10                                         )
                      Defendant.           )
11    ____________________________         )
12
                          Transcript of Motion Hearing
13

14                     Missouri River Federal Courthouse
                            125 Central Avenue West
15                           Great Falls, MT 59404
                          Monday, September 21, 2020
16                          1:30 p.m. to 2:50 p.m.
17

18                     BEFORE THE HONORABLE BRIAN MORRIS
19                 UNITED STATES CHIEF DISTRICT COURT JUDGE
20
                            Yvette Heinze, RPR, CSR
21                        United States Court Reporter
                        Missouri River Federal Courthouse
22                           125 Central Avenue West
                              Great Falls, MT 59404
23                       yvette_heinze@mtd.uscourts.gov
                                 (406) 454-7805
24
             Proceedings remotely recorded by machine shorthand
25         Transcript produced by computer-assisted transcription
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 2 of 53      2



 1                                  APPEARANCES
 2    PRESENT ON BEHALF OF THE PLAINTIFFS,
 3                       Deepak Gupta (via video)
                         Neil Sawhney
 4                       GUPTA WESSLER, PLLC
                         1900 L Street, NW
 5                       Suite 312
                         Washington, DC 20036
 6
                         Raphael Graybill (via video)
 7                       Rylee Sommers-Flanagan
                         OFFICE OF GOVERNOR STEVE BULLOCK
 8                       PO Box 200801
                         Helena, MT 59620-0801
 9

10
      PRESENT ON BEHALF OF THE DEFENDANTS:
11
                         Michael Andrew Zee (via video)
12                       U.S. Department of Justice
                         450 Golden Gate Ave., #7-5395
13                       San Francisco, CA 94102
14

15
      ALSO PRESENT:
16                       Patrick Holmes (via video)
                         Unidentified member of the public (via video)
17

18

19

20

21

22

23

24

25
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 3 of 53    3



 1                                  PROCEEDINGS
 2          (Open court.)
 3                THE COURT: Please be seated.
 4                Madam Clerk, please call the next case on the Court's
 5    calendar.
 6                THE CLERK: This Court will now conduct a motion
 7    hearing in Cause Number CV-20-62-GF-BMM, Bullock, et al. versus
 8    Bureau of Land Management, et al.
 9                THE COURT: Good afternoon, Mr. Gupta.
10                MR. GUPTA: Yes, Your Honor. Deepak Gupta for
11    Governor Bullock and the Montana Department of Natural
12    Resources and Conservation. I'm joined by my colleagues Ralph
13    Graybill, Rylee Sommer-Flanagan, and Neil Sawhney. And I will
14    be speaking as well as my colleague Mr. Sawhney. I believe
15    Mr. Graybill will start out with an introduction.
16                THE COURT: All right. And good afternoon, Mr. Zee.
17                MR. ZEE: Good afternoon, Your Honor, Andrew Zee from
18    civil division of the Department of -- (video distortion.)
19                THE COURT: I'm sorry, Mr. Zee. You cut out at the
20    end, sir. Mr. Zee?
21                MR. ZEE: I'm sorry, Your Honor.
22                THE COURT: You cut out at the end. You just made
23    your appearance, I assume. Correct?
24                MR. ZEE: Yes, Your Honor.
25                THE COURT: Okay. And who else is on the screen
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 4 of 53      4



 1    here, Mr. Gupta?
 2                MR. GUPTA: Mr. Sawhney from my firm, Neil Sawhney,
 3    who will be speaking.
 4                THE COURT: All right. So we're conducting this
 5    hearing by Zoom, and there's a great deal of interest in some
 6    circles. I know people are listening in. I'd ask anyone who
 7    is not involved in the case directly to please mute their
 8    microphones at this point.
 9                I'd also ask -- Mr. Zee, if you wouldn't mind muting
10    for now, and I'll unmute you in a few minutes when it's your
11    turn to speak.
12                Mr. Gupta, are you going to handle the whole
13    argument?
14                MR. GUPTA: If it's okay with Your Honor, we'd like
15    to divide the presentation. I would be dealing with the
16    Article III standing issues, and my colleague, Mr. Sawhney,
17    will address the remaining issues, the merits issues.
18                THE COURT: All right. And Mr. Graybill will do the
19    introduction?
20                MR. GRAYBILL: Your Honor --
21                THE COURT: Hold on.
22                Mr. Gupta, is Mr. Graybill going to do introductions?
23                MR. GUPTA: I think I basically said what
24    Mr. Graybill was going to say. He was just going to introduce
25    all of us and explain the division of labor to Your Honor.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 5 of 53      5



 1                THE COURT: All right. Can everyone hear me okay
 2    before we get started?
 3          (Simultaneous affirmative response.)
 4                THE COURT: Sometimes there's a transition delay. So
 5    if I'm going to ask a question, I'll just interject your name
 6    and pause. If your hear your name being called, please stop
 7    speaking, and then I will pose the question after you've
 8    stopped speaking. That way we can avoid speaking over each
 9    other.
10                We have a court reporter making a transcript of this
11    proceeding. Like any other in-person hearing, you will have a
12    written record of what happened, assuming we follow the rules
13    and speak one person at a time. We will not have any copy of
14    the video transmission of this proceeding.
15                So if you are not speaking now, please mute your
16    microphones, and we'll recognize Mr. Gupta on behalf of
17    Governor Bullock.
18                MR. GUPTA: Thank you, Your Honor. Deepak Gupta for
19    the governor. As I said, I will be addressing just the
20    Article III standing issues. And we believe the Justice
21    Department's challenge to our Article III standing suffers from
22    three basic errors.
23                First, the DOJ fundamentally misunderstands how
24    Article III standing analysis works in the Appointments Clause
25    and separation of powers context, as reflected in the most
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 6 of 53     6



 1    recent and applicable Supreme Court and Ninth Circuit
 2    precedent. And I particularly call your attention to the Seila
 3    law case, the Free Enterprise case, and the Ninth Circuit's
 4    decision in California v Trump.
 5                Second, we believe the DOJ ignores the special
 6    solicitude that the Supreme Court and the Ninth Circuit have
 7    accorded states in the standing analysis, particularly in this
 8    precise context in challenges to federal government action or
 9    inaction that has an impact on the state's land or environment.
10    And I particularly call the Court's attention to Massachusetts
11    v EPA, and, again, the recent decision in California v Trump.
12                And, third, last but not least, DOJ all but ignores
13    the significance of the most important facts, including the
14    fact that on August 4th, after this lawsuit was filed,
15    Mr. Pendley himself, exercising authority that only the BLM
16    director lawfully possesses, provided the necessary formal
17    approval for two long-term Resource Management Plans for
18    Montana. These plans are part of a long term ongoing process
19    in which Montana by statute has a recognized stake, and they
20    govern land management decisions on more than 800,000 acres of
21    surface public lands in Montana and more than 1.4 million acres
22    of sub-surface mineral estates in Western and Central Montana
23    for the next 20 years.
24                So I'd like to start with the first point, but I'm
25    happy to answer any specific questions that the Court has. And
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 7 of 53     7



 1    that has to do with -- the first point is how Article III
 2    standing analysis works in the separation of powers context.
 3    And I think if I had to characterize the DOJ's arguments in a
 4    nutshell, the problem is that they approached this case as if
 5    it were a conventional environmental case, an APA case, where
 6    someone is coming forward and, let's say, a private plaintiff,
 7    and is changing some specific action because of a
 8    garden-variety violation of federal law.
 9                That's not what this case is. This case falls into
10    the kind of framework that the Supreme Court has addressed in
11    most recently in Seila Law v Consumer Financial Protection
12    Bureau, and then a few years before that, the Free Enterprise
13    case, where what the plaintiff is alleging is that the
14    decision-maker, the governmental decision-maker, lacks lawful
15    authority to make any decisions as part of a process or where,
16    as it was the case in the Seila Law case, the argument is that
17    the agency itself is unlawfully structured. In those kinds of
18    cases, the standing analysis works differently.
19                And what the Supreme Court made very clear in Seila
20    Law is that we don't put the plaintiff in a case like that to
21    the impossible burden of trying to show a counterfactual, that
22    but for this improperly appointed official or improperly
23    constituted agency, that the policy outcome or the process that
24    the litigant is being subjected to would come out differently.
25    Because, first of all, that's going to be an impossible
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 8 of 53      8



 1    showing, and because the real injury in a case like this is
 2    being subjected to a process in which you have a stake and in
 3    which the decision-maker doesn't have authority.
 4                So we think the injuries here are quite substantial
 5    in concrete terms, and I'm happy to get to those. But I first
 6    think, just by way of comparison, it's worth looking at the
 7    Supreme Court's decision in Free Enterprise. There, there was
 8    an Appointments Clause challenge to this public accounting
 9    board, and the accounting firm that brought the challenge where
10    the Supreme Court held that there was standing was at the very
11    beginning of a process. Nothing had happened to them other
12    than the initialization of an investigation.
13                Now, normally, you can't challenge the initiation of
14    an investigation. You challenge a particular final agency
15    action at the end of the process. So that shows you that the
16    framework for these kinds of challenges is different.
17                Now, here, we actually do have a substantial ongoing
18    process that has produced final agency action, but that's not
19    the end of it. The process is ongoing. And so if you look at
20    the Holmes and Williams declarations, what they explain is that
21    there's an -- and I know Your Honor has some familiarity with
22    the background from previous litigation in this Court about
23    Resource Management Plans regarding Sage-Grouse. But this is a
24    very important issue that affects land management in the state
25    of Montana. And the statutory scheme recognizes that the
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 9 of 53      9



 1    states that are affected have a stake in that process, and
 2    that's why the governor of the state can perform what's called
 3    a consistency review and raise objections. The states have
 4    special status in that process. And that's precisely what
 5    Governor Bullock did. He objected to the proposed oil and gas
 6    leasing availability in his consistency review in April. He
 7    called for additional protective stipulations. And this is
 8    very important. He requested full consultation with the
 9    Montana Fish and Wildlife agency as part of BLM's authorization
10    of any surface-disturbing activities.
11                And as the Williams declaration explains -- I'd just
12    call your attention to paragraph 12 -- under Bureau's new
13    plans, that's not going to happen. The Bureau is going to
14    approve any surface disturbance or occupancy plan with mere
15    notification to the state rather than consultation with the
16    state.
17                So that shows you that the approval of this plan sets
18    in motion a years' long process with direct concrete effects to
19    Montana's land and its ability to protect wildlife in the
20    state, and it's an ongoing process. And it's an ongoing
21    process that therefore works ongoing harm to the state in the
22    form of Montana having to interface with the decision-maker who
23    does not have the lawful authority and --
24                THE COURT: Mr. Gupta.
25                MR. GUPTA: -- standing he'd assume merit.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 10 of 53   10



 1                THE COURT: Mr. Gupta, how do you distinguish the
 2    notification from consultation? Are those terms of art, or is
 3    that just everyday meaning?
 4                MR. GUPTA: Yeah, I mean, I think it's not different
 5    from the everyday meaning. So if I tell you, you know, I'm
 6    going to do something, that's notification. Consultation
 7    requires more than that. It requires input from you. If I say
 8    I'm going to consult with you, I'm not just telling you what
 9    I'm going to do. I at least -- you know, presumably, I'm going
10    to ask you what you think and take that into account, and
11    there's a process for that.
12                And so I think that shows that, you know, this is an
13    ongoing process. The declarations bear that out. There are
14    officials in the State of Montana and these departments that
15    are interfacing with BLM on a daily -- certainly weekly basis,
16    and I believe daily basis, on these issues that are critical to
17    management of land in Montana. BLM controls a third of the
18    land in Montana. And as I was discussing earlier, there are
19    millions of acres that are affected by these plans.
20                So even if you just take the ordinary standing
21    analysis that would apply to a private party, we have far more
22    Article III injury, far more at stake than in cases where the
23    Supreme Court has recently recognized standing in separation of
24    powers challenges, but there's --
25                THE COURT: Mr. Gupta, so are you alleging more than
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 11 of 53   11



 1    a procedural injury? Is there an injury in fact to an interest
 2    of Montana here? Or is this speculation of what could happen
 3    down the road if, for example, the change in the Sage-Grouse
 4    leasing results in destruction of Sage-Grouse habitat that
 5    could result in more attention to Sage-Grouse in the future and
 6    possibly ESA listing? Is that concrete injury or speculative?
 7                MR. GUPTA: Well, certainly not just speculative
 8    injury. It's concrete injury.
 9                And I just -- I want to you -- you asked if it was
10    procedural injury, and I think the courts haven't quite called
11    it procedural injury. But if you look at the separation of
12    powers and Appointments Clause cases, it's very analogous.
13    What those cases are saying is if you have a stake in the
14    process and you're alleging that the decision-maker is
15    unlawfully appointed, shouldn't even be allowed to make those
16    decisions, so long as you can show an article of stake in the
17    process -- you still have to show that you have a concrete
18    stake -- then that is sufficient for Article III injury. You
19    don't have to prove that the process would have produced some
20    different outcome.
21                But, here, we have a lot more than a mere procedural
22    injury because Montana has actually been engaging in this
23    process for quite some time and laid the objections that I
24    described. Those objections have been rejected, and Montana is
25    now going to have to continue to engage with the BLM, with an
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 12 of 53   12



 1    improperly constituted official at the helm.
 2                And it's very important to emphasis -- and I know my
 3    colleague, Mr. Sawhney, will be talking more about this when we
 4    get to the merits. It's important to emphasis that the
 5    particular decision at issue here, the decision to reject a
 6    protest when it comes to these Resource Management Plans is a
 7    decision that is vested in solely by law in the BLM director.
 8    The director has to perform that action, and the director
 9    performed that action here, with the acting director.
10                And if the process were reopened, if Montana were to
11    say, "Look, we don't like the way you're going with this. We
12    have additional protests. We want you to decide that." The
13    problem is that this is an ongoing issue. It's an ongoing
14    issue that the person who will be making that decision doesn't
15    have the lawful authority to do so.
16                Just as it would be in the Free Enterprise case, that
17    was an ongoing process where the allegation was that the agency
18    officials were not properly appointed under the Constitution,
19    and the process was, therefore, flawed. And any decision made
20    by a decision-maker who's been unlawfully appointed in
21    violation of the Appointments Clause is void ab initio. And so
22    that's why you have this kind of framework for these
23    challenges.
24                I hope I'm answering your question, Your Honor. It's
25    that it is akin to a kind of procedural injury. We also have
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 13 of 53   13



 1    concrete injuries that have occurred and that are ongoing. But
 2    I would not describe what's going on here as merely
 3    speculative. And I think to the extent that my friend on the
 4    other side is saying it's speculative because you can't show
 5    what would happen in a counterfactual world, that's precisely
 6    what the Supreme Court has said you don't have to do in a
 7    separation of powers challenge.
 8                THE COURT: Mr. Gupta, in the recent decisions in
 9    Cuccinelli and Wolf, Court focused on injury to particular
10    people who were parties to the case. I think it's in
11    Cuccinelli that said there was no organizational standing but
12    the individuals had standing. How do you apply that reasoning
13    to this case, the reasoning of those two courts?
14                MR. GUPTA: Well, I mean, those cases are not at all
15    inconsistent. I think in the Cuccinelli case, if I recall
16    correctly, it was an individual immigrant. I don't remember
17    the particular situation, but it was a more conventional kind
18    of challenge where you just have a particular person who is
19    aggrieved in a specific way. And, certainly, that can suffice
20    in an Appointments Clause challenge, and that's the way that
21    case was set up.
22                Here, if this were -- if you were to assess this case
23    using the -- if you were to throw out what the Supreme Court
24    has said about the specifics about how standing works in
25    separation of powers cases, we'd still have standing, I think,
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 14 of 53   14



 1    because we have submitted ourselves, and we have a stake in
 2    this process. It affects millions of acres of our land, and
 3    the decision-maker has rendered an adverse decision, and we're
 4    going to continue to have to be part of that process.
 5                You know, I think it's useful to compare the injuries
 6    here with the injury in Massachusetts v EPA, because I think
 7    the comparison is quite favorable for us. In Massachusetts v
 8    EPA, the EPA hadn't done anything yet. What Massachusetts was
 9    complaining about was that the EPA hadn't initiated a
10    rulemaking on greenhouse gases. And the Supreme Court
11    acknowledged that any harm there was remote. The harm would
12    have been the harm once the levels rise as a result of
13    greenhouse gasses to Massachusetts's coastline, to its land.
14                But the Supreme Court said particularly because we
15    afford special solicitude to the states when they're protecting
16    their land and air and their domain, we're going to allow the
17    states to bring a challenge like this. Because the injury,
18    while remote, is significant, and there's a causal connection,
19    and it would be redressable.
20                Well, here, you don't have to speculate. The injury
21    is not remote. We have identified in our protests what the
22    problems are with the BLM's approach, and the BLM has taken a
23    180-degree approach in its management to public lands from what
24    was reflected just a few years ago in the BLM's plans. And so
25    the harm to Montana's land management and wildlife and to its
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 15 of 53   15



 1    public lands is much more acute -- much more imminent than it
 2    was in Massachusetts v EPA.
 3                And I think the same thing is true if you look at the
 4    Ninth Circuit's decision in California v Trump. That was a
 5    decision by Judge Thomas for the Ninth Circuit, a recent
 6    decision, in which California and New Mexico were challenging
 7    the funding for the border wall. And so you did have a kind of
 8    separation of powers aspect to the challenge, which the Court
 9    acknowledged. It acknowledged the special role of the states
10    in vindicating the separation of powers.
11                But it also leaned heavily on Massachusetts v EPA and
12    the special solicitude that the states have in protecting their
13    environment. And, there, there were particular species, just
14    as here you have the Sage-Grouse. There, there were particular
15    species that California and New Mexico identified whose
16    habitats would be disrupted if the administration were allowed
17    to continue with this wall and effectively separate those
18    animals that were on the Mexican side or the US side of the
19    border. And that interest was deemed sufficient to show
20    Article III standing there.
21                Again, I think that the situation here is more acute
22    and a lot less remote than it was in those two cases.
23                THE COURT: Mr. Gupta, so setting aside for the
24    moment the special solicitude for states, what's your strongest
25    argument for standing in a case to support that?
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 16 of 53   16



 1                MR. GUPTA: I think if you set aside the special
 2    solicitude, I think our strongest -- first of all, I think
 3    California v Trump is important even if you set aside special
 4    solicitude. But I would say -- I would take a look at Seila
 5    Law, the CFPB case. And what the Court said there is a
 6    litigant challenging governmental action as a void on the basis
 7    of separation of powers is not required to prove that the
 8    government's course of conduct would have been different in a
 9    counterfactual world in which the government had acted with
10    constitutional authority.
11                And the Court there, the Supreme Court, cited Free
12    Enterprise. And, again, I've already discussed Free
13    Enterprise. The discussion at this point in Free Enterprise is
14    not lengthy. The DC Circuit decision discusses it more, but
15    the facts were pretty simple. You had an accounting firm that
16    the mere fact that they were at the initial stages of an
17    investigation, that an investigation was open, was considered
18    sufficient by the Supreme Court because of the nature of the
19    challenge. Because you're subjected to a decision-maker that
20    you allege is unlawful.
21                And our reply brief sets out, I think, a long line of
22    cases going back to the Supreme Court's decision in Freytag.
23    It also commended the DC Circuit's decision in Landry to you,
24    where the Court makes clear that standing works a little bit
25    differently in a case like this. In a way you can think of it
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 17 of 53   17



 1    as the right that we are asserting is the right to have any
 2    decisions made with respect to us made by somebody who actually
 3    has the authority to make that decision. And so every day that
 4    we are being subjected to a process that is in our view
 5    unconstitutional, it's tainted with the unconstitutionality of
 6    this appointment, is the harm to Montana and its sovereign
 7    interests and its ability to protect its wildlife. And this is
 8    not a small matter. It's a matter that affects millions of
 9    acres. It affects oil and gas leasing throughout the state and
10    affects the ability of the state to protect its air, its
11    wildlife, and the use of its public lands.
12                THE COURT: Anything else, Mr. Gupta?
13                MR. GUPTA: No. Thank you, Your Honor. I'm happy to
14    turn it over to --
15                THE COURT: All right. Thank you for your time.
16                So now we'll hear from Mr. -- is it "Sawhney"? Did I
17    say that correctly?
18                MR. SAWHNEY: Yes, Your Honor.
19                THE COURT: -- Mr. Sawhney regarding the merits of
20    the state claim.
21                MR. SAWHNEY: Yes, Your Honor, Neil Sawhney, also on
22    behalf of Governor Bullock and the Department of Natural
23    Resources.
24                Your Honor, on the merits, it's hard to imagine a
25    more stark violation of the Appointments Clause. There has
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 18 of 53    18



 1    been no confirmed bureau director since January of 2017.
 2    Instead, the individuals exercising that -- occupying that roll
 3    have served as a result of unilateral appointments made wholly
 4    within the executive branch and not in compliance with the
 5    requirements and procedures set out by Congress in the federal
 6    Vacancy Reform Act.
 7                Mr. Pendley's continued service is even more
 8    egregious than his predecessors. He has served for more than a
 9    year, and he currently derives his authority from a succession
10    order that he himself authored and that has no expiration date.
11    Even more, he has continued to serve even though his name was
12    submitted to the Senate and then withdrawn by the President in
13    light of bipartisan opposition.
14                What you have here, Your Honor, is exactly the case
15    that presents the concern that Justice Thomas raised in his
16    concurrence in Southwest General, and that is that the
17    executive branch will use temporary appointments as a, quote,
18    "end run" around the Appointments Clause. And the government's
19    position, if accepted by the courts, creates a template for the
20    executive branch to effectively sideline the Senate's advice
21    and consent for the entirety of a presidential term moving
22    forward.
23                And so, Your Honor, I was going to start with, you
24    know, a recognition that both the Supreme Court and Congress
25    have evidenced that even though the Appointment Clause requires
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 19 of 53   19



 1    individuals serving as agency heads to be confirmed by the
 2    Senate, there's always been a recognition that that has to be
 3    balanced with some practical necessity of functioning
 4    government in the case of vacancies when they arise.
 5                But the way that the political branches have achieved
 6    that balance is since the founding of the republic, Congress
 7    has enacted specific legislation that sets out specific
 8    requirements and procedures by which the executive branch must
 9    undertake in order to fill these temporary vacancies. And so
10    long as the government's -- the executive branch's appointment
11    of such temporary officials is only constitutional when they
12    follow those requirements and procedures.
13                But remarkably here, the federal government does not
14    even attempt to argue that Mr. Pendley's appointment complies
15    or in any other way kind of adheres to the requirements set out
16    in the FVRA. In fact, they fault us for bringing up the FVRA
17    in the first place.
18                And even though we're only bringing -- we're bringing
19    a sole constitutional claim under the Appointments Clause, the
20    FVRA is critical to understanding kind of the interrelationship
21    between Congress and the Executive branch in this area. And,
22    here, I think we agree with the federal government that Eaton,
23    the Supreme Court's decision in the late 1800s, is a useful
24    place to start, though we quite disagree with their
25    interpretation of the language in Eaton.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 20 of 53   20



 1                So I think the key sentence in Eaton is that -- is
 2    this sentence by the Court at 343 of the opinion, the Court
 3    said, "Because the subordinate officer is charged with the
 4    performance of the duty of the supervisor for a limited time
 5    and under special and temporary conditions, he is not thereby
 6    transformed into the supervisor and permanent official."
 7                And so both of those clauses are critical to
 8    understanding what allows a temporary appointment to be
 9    constitutional. It's that it's for a limited time and that the
10    temporary official is serving under special and temporary
11    conditions. And in that case, the those conditions were set
12    out by Congress itself in a statute governing the appointment
13    of consuls, vice consuls, and delegating some authority to the
14    President in the event of a vacancy.
15                And that is exactly what Congress did in the FVRA.
16    They created a carefully calibrated statutory scheme that
17    allows for temporary appointments under, you know, certain
18    timelines that are set out in 3346, and under certain
19    conditions. Right? Only certain people may be appointed for
20    these temporary acting roles.
21                But Mr. Pendley's appointment satisfies neither of
22    those elements. Right? Mr. Pendley's appointment is
23    essentially indefinite. It would continue until the end of
24    this presidential term or beyond. There is no end date on
25    Mr. Pendley's service. Moreover, Mr. Pendley is not serving
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 21 of 53   21



 1    subject to any conditions set by Congress.
 2                THE COURT: Mr. Sawhney, what effect does the
 3    withdrawal of the President of Mr. Pendley's name as the
 4    director have on this case?
 5                MR. SAWHNEY: Your Honor, the withdraw makes only
 6    more clear how egregious Mr. Pendley's appointment is and how
 7    much it is -- it is violating or aggrandizing the power from
 8    the Senate.
 9                And I think here, the Supreme Court's decision in
10    Southwest General is quite instructive. So in describing the
11    history of the Vacancies Act, the Supreme Court discussed how
12    in the 1970s and '80s the Department of Justice had the view
13    that the Executive branch had independent authority without
14    Congress's involvement to appoint temporary officers when
15    vacancies arose.
16                And the Supreme Court pointed particularly to a
17    specific incident when the Department of Justice had nominated
18    an individual for Acting Assistant Attorney General and that
19    nominee was rejected by the Senate, and then the Department of
20    Justice installed this person as director, you know -- sorry --
21    as Acting Assistant Attorney General despite the Senate's
22    rejection. And the Supreme Court made clear in Southwest
23    General that Congress passed the Federal Vacancies Reform Act
24    to make clear to the Executive branch that that was not
25    permissible under the Appointments Clause; that that was, in
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 22 of 53   22



 1    fact, the most egregious action under the Appointments Clause
 2    because it was not only disregarding the Senate's advice and
 3    consent role, but it was actually flouting it. Right? The
 4    Senate had not given its advice and consent to a nominee, and
 5    yet the Executive branch continued to instill that acting
 6    official.
 7                Now, here, you know, Mr. Pendley was not rejected by
 8    the Senate because the government withdrew his name before it
 9    reached the floor. But the same constitutional values are
10    present in this case. Because the withdrawal of Mr. Pendley's
11    name makes only more clear that the government is not intending
12    to go through the regular process of confirming him through the
13    Senate. And his service is just kind of illustrative of what
14    could happen if the courts accepted the Executive branch's
15    expansive theory of their power to make appointments without
16    Congress's involvement.
17                And, Your Honor, I think another thing I think is
18    important to recognize about Eaton, is that in Eaton the
19    vacancy arose because the consul became ill, and that was very
20    central to the Supreme Court's decision and has been kind of
21    animating a lot of the Congress's legislation on vacancies.
22    That the idea that a vacancy arising and because of the
23    extrinsicies of government, the Executive branch needs someone
24    who can temporarily fill that position to continue the agency's
25    functioning.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 23 of 53   23



 1                But, here, we have the opposite of that circumstance.
 2    Right? From the beginning of this presidential term, there has
 3    been no confirmed director, and the vacancy has been maintained
 4    by the Executive branch. There is no sight of the vacancy
 5    ending absent this Court's intervention.
 6                Your Honor, unless you have further questions on
 7    Eaton or the intersection between the Appointments Clause and
 8    the FVRA, I did want to address the federal government's
 9    argument that there is some sort of factual dispute here about
10    Mr. Pendley's role, and we would submit that there's simply no
11    genuine factual dispute at all, and there's three reasons for
12    that.
13                So, first of all, the federal government does not
14    contest and they could not contest that the White House, the
15    Bureau, and even Mr. Pendley himself in public statements have
16    described Mr. Pendley as the acting agency head and the leader
17    of the Bureau. And in their brief, the government says that
18    those were mistakes or made in error. But this has happened
19    numerous times in public statements, and I would submit it is
20    the clearest evidence to the Court that this is how both the
21    agency, the Executive branch, and Mr. Pendley himself view
22    Mr. Pendley's role at the Bureau.
23                Second, even though the federal government says that
24    these statements were made in error, they provide no contrary
25    evidence suggesting that Mr. Pendley has any other role except
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 24 of 53    24



 1    for acting director. They did not file a Rule 66(d) motion
 2    suggesting they need more time to develop the evidence. What
 3    they call a factual dispute is really a dispute about the label
 4    for Mr. Pendley's service. So they argue he's not the acting
 5    director because we have never used those terms in the
 6    documents that gave him his authority. We didn't use the magic
 7    words of "acting director."
 8                But neither the Appointments Clause nor the FVRA
 9    turns on the label that the Executive branch puts on an acting
10    official because, otherwise, the Executive branch could
11    completely evade the Appointments Clause just by not using the
12    specific word "acting."
13                What matters is is Mr. Pendley exercising the power
14    of the director of the Bureau of Land Management? And there's
15    no question that he is. And I think the best evidence to that
16    is, Your Honor, in the Department of Justice's brief, they
17    concede at pages 14 to 15 of their opposition that Mr. Pendley
18    formally resolved the protests to the Resource Management
19    Plans. And as my colleague Mr. Gupta mentioned, that
20    resolution of the protests is a critical step and a necessary
21    step -- (video disruption) -- management plans, and it is a
22    step and power that the statute and the regulations assign only
23    to the director. So only the director or an acting director
24    appointed lawfully may exercise that power to approve or deny
25    or otherwise resolve protests to Resource Management Plans.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 25 of 53    25



 1    And there's just no dispute in this case that that's what
 2    Mr. Pendley did here. And so that on its own is a kind of
 3    undisputed evidence of Mr. Pendley's servicing as acting
 4    director.
 5                And so I think for those three reasons, there's no
 6    need to even -- there's no reason to believe there's any
 7    factual dispute about Mr. Pendley's role.
 8                And then, finally, Your Honor, I just want to briefly
 9    touch on the political question point. And, you know, we would
10    submit that there's no merit to the argument that this case is
11    nonjudicial. And so the argument is somewhat in tension with
12    their reading of Eaton because the government itself admits
13    that Eaton lays out a standard. Right? The standard is that
14    the appointment must be for a limited time and under special
15    and temporary conditions.
16                And so that language makes clear that the judiciary
17    is equipped to evaluate when an appointment is trying to evade
18    the time limits set out by the FVRA. And the FVRA's own time
19    limits, which are set out in 3346, serve as a manageable
20    standard by which the Court can view whether the appointment is
21    constitutional or not.
22                So, Your Honor, unless you have any additional
23    questions, we would ask that you grant the motion for summary
24    judgment and issue the order that we proposed, along with the
25    summary judgment motion.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 26 of 53   26



 1                THE COURT: All right. Thank you, Mr. Sawhney. I
 2    will allow you and Mr. Gupta to provide a brief rebuttal after
 3    Mr. Zee is finished. And if you'd mute your microphone for
 4    now.
 5                MR. SAWHNEY: Thank you.
 6                THE COURT: All right. Mr. Zee, are you ready to go,
 7    sir?
 8                MR. ZEE: Yes, Your Honor. Thank you. Andrew Zee --
 9                THE COURT: Whenever you are ready. I'm sorry.
10                MR. ZEE: Thank you, Your Honor. Andrew Zee from the
11    Civil Division of the Department of Justice.
12                I would -- I will go ahead and proceed and respond to
13    the arguments in the order that plaintiffs counsel presented
14    them. But, first, I would just like to, at the outset, state
15    that we are here on a quite unusual posture as the plaintiffs
16    have brought a -- what they -- on an expedited motion for
17    summary judgment with no claim of the typical -- (video
18    disruption) -- harm that ordinarily accompanies a request for
19    -- (video disruption).
20                THE COURT: Mr. Zee, we're having some difficulty
21    hearing you, sir. Could you turn up your microphone perhaps,
22    and can everyone else please mute your microphones if you are
23    not speaking.
24           (Complying.)
25                THE COURT: All right. Whenever you are ready,
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 27 of 53    27



 1    Mr. Zee.
 2                MR. ZEE: I apologize, Your Honor. Is this clearer?
 3                THE COURT: It is, yes. Thank you.
 4                MR. ZEE: Okay. I'll endeavor to speak more loudly
 5    and clearly.
 6                What I was saying, Your Honor, is that we are -- at
 7    the outset I would just like to point out that we are here in a
 8    quite unusual posture that plaintiffs served barely one month
 9    ago. Plaintiffs have brought what they have called an
10    expedited motion for summary judgment yet have made no claim of
11    the typical type of irreparable and imminent harm that must
12    indeed accompany, as Your Honor is well aware, a request for
13    expedited -- (video disruption) -- preliminary injunction.
14    Indeed, we are here before the government has even had an
15    opportunity to respond to the complaint under Rule 12 of the
16    Rules of Civil Procedure.
17                So insofar as we have sought to respond to the
18    standing deficiency in the complaint, we of course reserve our
19    right -- (video disruption) -- additional argument if possible
20    when the time comes for our -- (video disruption.)
21          (Court reporter requests Mr. Zee to speak into the
22          microphone.)
23                MR. ZEE: With Your Honor's indulgence, let me
24    attempt to use a headset.
25                THE COURT: Whatever works, Mr. Zee. Take a moment.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 28 of 53   28



 1                MR. ZEE: Thank you.
 2           (Complying.)
 3                MR. ZEE: Is that any better?
 4                THE REPORTER: Yes. Thank you.
 5                THE COURT: And, Mr. Zee, if we have difficulty in
 6    the future, I will interrupt so we can try to figure something
 7    out.
 8                MR. ZEE: Thank you, Your Honor.
 9                So I'm not sure how much of that the Court did or did
10    not catch, but my basic point was that we are in a highly
11    unusual posture in that the government has not yet had its time
12    run to respond to the complaint, which was served barely a
13    month ago, yet we are being made to respond to claims of mere
14    ongoing harm, which, of course, do not rise -- plaintiffs make
15    no claim to the sort of irreparable or imminent harm that must
16    accompany a preliminary injunction motion.
17                So in our view, as we've presented in our papers,
18    Your Honor, the reports -- the sound reports for this Court,
19    given the posture that we find ourselves in, would be to defer
20    ruling on the summary judgment until after the government has
21    had an opportunity, under Rule 12, to present its threshold
22    argument, which I believe, Your Honor, comes in a little under
23    30 days.
24                To respond to the arguments that plaintiffs' counsel
25    have raised, I will take them in the sequence in which they
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 29 of 53   29



 1    were presented and in which they were presented in the paper.
 2                I think it's important, first, Your Honor, to note
 3    that the plaintiffs rely heavily on the special set of issues
 4    to which states are entitled, based on Massachusetts v EPA for
 5    this proposition, yet it's also important to note that the
 6    state here is not a plaintiff. The governor is a plaintiff.
 7    Massachusetts v EPA, California v Trump, none of these cases
 8    involve allegations for party plaintiffs that were the official
 9    in lieu of the state itself.
10                THE COURT: Mr. Zee, what's your understanding as to
11    the difference? The caption says, "Steve Bullock, in his
12    official capacity as governor of Montana." How is that
13    different than the State of Montana?
14                MR. ZEE: Your Honor, I think -- well, I think it is
15    different in the fact that the state is positioned to assert
16    the interest of the state. I think that -- and I don't want to
17    get too far ahead of a Rule 12 motion that might --
18                THE COURT: Mr. Zee, who would assert the interest of
19    the state if not for the governor?
20                MR. ZEE: Your Honor, it may be that under provisions
21    of state law the attorney general may be in a position to do
22    that and authorized to do that. We're not saying that the
23    governor cannot bring suit on his own behalf. What we are
24    pointing out at this stage is that the governor's interest and
25    the interest of the state --
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 30 of 53   30



 1                THE COURT: Mr. Zee, under Montana's system of
 2    government, the attorney general and the governor are both
 3    elected officials. It's not uncommon that they come from
 4    different political parties, as is the case now. And,
 5    therefore, the attorney general oftentimes appears on behalf of
 6    the state. If the legislature passes a law that gets
 7    challenged, the attorney general typically defends. But in the
 8    event that the attorney general declines, the governor can step
 9    forward and defend the law on behalf of the state as well.
10                So I guess I'm not sure of the difference here you
11    are trying to draw between Massachusetts v EPA and Steve
12    Bullock in his official capacity as the governor of Montana.
13                MR. ZEE: Your Honor, all I'm merely pointing out is
14    that state -- as the state is not the plaintiff. I certainly
15    will defer to this Court's expertise on Montana state law, of
16    course, over my own. We merely are pointing out the
17    distinction between the party's plaintiff in this case and the
18    parties in the cases on which they rely.
19                THE COURT: Okay. Mr. Zee, finish up on that point.
20    Are you aware of a Court's decision that is distinguished
21    between the state as a party receiving special solicitude and
22    the governor acting in the official capacity not receiving
23    special solicitude? I'm not aware of any cases. Can you point
24    me to any?
25                MR. ZEE: At this time, Your Honor, I'm not aware of
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 31 of 53   31



 1    any, but I'd reserve the right to present any to the extent we
 2    locate them in our Rule 12 reply.
 3                THE COURT: All right.
 4                MR. ZEE: So, Your Honor, responding to the standing
 5    argument first, the plaintiffs here, as we have construed the
 6    complaint and the evidence that has been submitted on summary
 7    judgment, cannot satisfy the fundamental injury in fact
 8    requirements of Article III. Their injuries are premised on a
 9    hypothetical injury that could flow from a future decision by a
10    third-party agency that's not before the Court, that is, the
11    listing of the Sage-Grouse under the Endangered Species Act.
12    Blackletter law that such third-party intervening action are
13    not sufficient to confer standing. It's -- plaintiffs don't
14    even contest the proposition that the Bureau of Land Management
15    itself has no power to list Sage-Grouse.
16                Further, Your Honor, we would point out that it's not
17    even the listing of the Sage-Grouse that plaintiffs
18    are alleging has caused them injury. It's the downstream
19    effects of a listing of the Sage-Grouse. And there's a sort of
20    double hypothetical contingency imbedded in the theory of
21    injury that the plaintiffs are presenting here. Under the
22    standard articulated in Clapper, the injury must be certainly
23    impending, I think that this theory plainly fails.
24                Your Honor, there's also an additional injury that
25    plaintiffs attempted to spell out in their summary judgment
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 32 of 53    32



 1    papers which is the land use plan. Just at the outset, Your
 2    Honor, I would refute and contest counsel's suggestion that the
 3    government has ignored facts and ignored the finality. The
 4    fact is that when the plaintiffs pled the -- filed the
 5    complaint, those Resource Management Plans were not final. By
 6    the time they had filed their expedited motion for summary
 7    judgment, they were final. We acknowledged in our opposition
 8    brief, at pages 14 and 15, that the Resource Management Plans
 9    had in fact been final. So the suggestion in the reply brief
10    that the government is somehow trying to ignore the finality of
11    those plans is simply misplaced.
12                But, fundamentally, Your Honor, the plaintiffs have
13    failed to articulate any concrete harm -- any viable state
14    interest, propriety or otherwise, that is traceable to any
15    particular provision or act in relation to the Resource
16    Management Plan.
17                We heard today that -- we heard today Mr. Gupta point
18    to certain unspecified protest resolution by the Bureau. But
19    we still don't know, so far as we can tell, which particular
20    protests have not been resolved to plaintiffs' satisfaction,
21    and, moreover, what effect those protests resolutions have on
22    what particular land interest or other sovereign interest that
23    the plaintiffs allege. It's simply not identified.
24                Here, I direct the Court to the Otter v Zinke case or
25    the Western Exploration case, which is cited in our opposition
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 33 of 53   33



 1    papers that the proposition that even when the plaintiff is
 2    able to allege particular provisions of a Resource Management
 3    Plan -- which, again, there's no specific protest resolution.
 4    There's no specific provision of the plans that has been
 5    identified. Even when plaintiff does do so, that still is
 6    insufficient unless it's sufficiently linked to a cognizable
 7    and concrete injury to one of the state's propriety interest.
 8                THE COURT: Mr. Zee, if a state didn't elect standing
 9    to challenge an acting director under the Appointments Clause,
10    who would have standing?
11                MR. ZEE: Well, I think -- I think -- here, I would
12    liken the -- I would liken the cases that plaintiffs counsel
13    presented. So for instance in -- well, first of all, let's
14    back up and answer Your Honor's question. We're not saying
15    that the state cannot necessarily, as a matter of law, have
16    standing. Our argument is that we cannot discern from
17    plaintiffs' papers a cognizable, concrete, or certainly
18    impending injury. That is a relevant fact. I want to make
19    that point clear.
20                I would also like to distinguish the Seila Law and
21    the Free Enterprise Fund decision that plaintiffs rely upon in
22    the reply briefing. Those decisions -- in both of those
23    decisions, Your Honor, the plaintiff was a direct target of
24    either a government investigation or a government civil
25    investigative demand from the defendant agency. Here, there's
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 34 of 53   34



 1    no allegation that there is any investigation or direct
 2    regulation of a state of the same nature that was at issue in
 3    those cases. So I would submit, Your Honor, that the standing
 4    analysis is quite different.
 5                Here, the plaintiffs, the governor, and the state
 6    agency are alleging -- are alleging not that they are being
 7    regulated by BLM, not that they are being investigated by BLM,
 8    or even that the BLM Resource Management Plans have some direct
 9    and immediate impact on them. Instead, they are alleging some
10    further downstream contingent of fact on unspecified
11    proprietary interest, economic interest, and so forth.
12                To the extent that the plaintiffs can articulate a
13    connection between any particular provision of a plan and any
14    sufficiently concrete interest, we would evaluate that under
15    the relevant standard, Your Honor. But I think that on the
16    current -- on the current and operative pleading, there's
17    simply -- current and operative papers before the Court on
18    summary judgment, there's simply not enough for the Court to
19    identify what it is that the agency is alleged to have done --
20    how what the agency is alleged to have done has affected a
21    concrete and particularized interest of plaintiff.
22                Your Honor, one brief point in addition as to the
23    Seila Law decision, we are not -- plaintiffs brought up in
24    their reply brief the counterfactual. I think that's a bit of
25    a red herring and a misplaced argument. The government is not
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 35 of 53   35



 1    demanding that plaintiffs somehow prove a counterfactual; i.e.,
 2    that a different BLM director would have taken the same action.
 3    That is not the argument that we're -- we are presenting or
 4    that we have presented. So I don't think that counterfactual
 5    analysis really has any part in the Court standing inquiry
 6    here.
 7                With respect to the Cuccinelli and Wolf decision that
 8    your Honor raised, I think those tend to be readily liken and
 9    readily distinguished from this case and much more readily
10    liken to the situation in Free Enterprise Funds or Seila Law in
11    that, as the Court pointed out, the plaintiffs in those cases
12    were the direct object of the regulation for the government
13    policy at issue by -- issued by the government official that
14    was challenged in those cases.
15                Your Honor, unless the Court has any questions
16    regarding standing, I would like to move on to respond to the
17    merits argument.
18                THE COURT: Go ahead, please.
19                MR. ZEE: Your Honor, I think that there's just a
20    fundamental misunderstanding on the part of the plaintiffs as
21    to the nature of Mr. Pendley's service.
22                THE COURT: Mr. Zee.
23                MR. ZEE: I believe as plaintiffs recognized today,
24    Mr. Pendley serves under a lawful delegation of authority.
25                THE COURT: Mr. Zee, what role does Mr. Pendley
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 36 of 53   36



 1    serve?
 2                MR. ZEE: Mr. Pendley is the Deputy Director of
 3    Policy and Planning, Your Honor. He is, pursuant to a
 4    delegation, exercising by --
 5                THE COURT: By whom?
 6                MR. ZEE: Of the director of the Bureau.
 7                THE COURT: Who delegated his authority?
 8                MR. ZEE: The current delegation of authority was
 9    ratified by that Assistant Secretary of the Department of the
10    Interior in a May 2020 memo.
11                THE COURT: The Succession Memo?
12                MR. ZEE: That is the Succession Memo, Your Honor,
13    yes. Prior to the Succession Memo, Mr. Pendley exercised
14    authority pursuant to a different delegation of authority from
15    the Secretary.
16                THE COURT: So the Succession Memo delegates
17    authority to the BLM director. Is that what you are telling
18    me?
19                MR. ZEE: It delegates authority to five individuals,
20    and it creates a succession of those five -- well, I should
21    say, five positions, Your Honor, who are -- which are occupied
22    by individuals, and it creates a hierarchy succession of
23    authority in the event that the director -- (video disruption.)
24                THE COURT: And the authority for that Succession
25    Memo comes from where?
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 37 of 53   37



 1                MR. ZEE: The authority of that Succession Memo, Your
 2    Honor, is rooted in the Reorganization Plan Number 3, which is
 3    a 1950 provision. It's Section 2 of the reorganization plan,
 4    which is a 1950 provision enacted by Congress.
 5                THE COURT: You said that the Assistant Secretary of
 6    the Interior authorized the Succession Memo?
 7                MR. ZEE: The Assistant Secretary of the Interior
 8    ratified and concurred --
 9                THE COURT: Ratified?
10                MR. ZEE: Correct.
11                THE COURT: All right. And has the Assistant
12    Secretary been nominated by the President and confirmed by the
13    Senate?
14                MR. ZEE: Your Honor, I should say -- it was -- I
15    need to back up. It was -- he has not. That position is
16    currently occupied by a -- is not -- the duties of that
17    position are being performed by an official who is himself
18    operating under a delegation of authority. That's Mr. Hammond.
19                THE COURT: And Mr. Hammond then delegated authority
20    to Mr. Pendley?
21                MR. ZEE: Correct. It's incurred in the delegation
22    and ratified.
23                THE COURT: Okay.
24                MR. ZEE: So as I was saying, Your Honor, the
25    plaintiffs have sought to fit this case into what we think is a
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 38 of 53    38



 1    bit of square -- a round hole for a square peg, and they
 2    continue to insist that this is an FVRA case, yet we have made
 3    no attempt and do not maintain and do not intend to maintain
 4    that Mr. Pendley's service is justified by the FVRA; that he is
 5    somehow serving as the acting director under the FVRA.
 6                Plaintiffs have attempted, I think, to argue that the
 7    incidentally erroneous marking and labeling of Mr. Pendley as
 8    the acting director somehow transmutes to actually having some
 9    legal effect under the FVRA. But I think what's crucially
10    missing --
11                THE COURT: Mr. Zee.
12                MR. ZEE: -- from plaintiffs' argument is how -- if
13    he is indeed serving under the FVRA -- which, again, our
14    position is he's not -- which provision is he serving under and
15    how -- and by which provision is he the acting director that
16    plaintiffs continue, it appears, to maintain that Mr. Pendley
17    did?
18                Our position, just to be crystal clear, Your Honor,
19    is that FVRA really has no role to play in this case. This
20    is -- Mr. Pendley is exercising the powers and duties of the
21    director pursuant to a delegation. He is not the acting
22    director of the FVRA.
23                THE COURT: Mr. Zee, with all due respect, sir, we're
24    almost at the end of the presidential term, and we've never had
25    a director of the BLM approved by the Senate. And this is all
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 39 of 53   39



 1    authorized how?
 2                MR. ZEE: This is authorized, Your Honor, by the --
 3    well, the delegation in the first instance. We do not
 4    understand the plaintiffs' challenge to the delegation itself.
 5    That has been authorized by Congress, the Organization Plan
 6    Number 3 in 1950, the power of the Secretary to delegate
 7    authority within the department.
 8                THE COURT: The power of the Secretary of the
 9    Interior?
10                MR. ZEE: Correct. And that -- correct.
11                THE COURT: All right. But what power has the
12    Secretary delegated in this case?
13                MR. ZEE: The Secretary of the Interior has
14    delegated -- first of all, he has delegated the power to make
15    the delegation to the official who is performing the duties of
16    the Assistant Secretary. And in the Succession Memo, the
17    authority of the Secretary to control the tasks and duties of
18    the BLM director, that's more of 43 USC 1731(a).
19                THE COURT: Mr. Zee.
20                MR. ZEE: Yes?
21                THE COURT: Is there any time limitation on the
22    Succession Memo or any limitation on the scope of authority
23    granted under the Succession Memo?
24                MR. ZEE: Yes, Your Honor. There is a time
25    limitation on the Succession Memo. Plaintiffs have attempted
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 40 of 53   40



 1    to characterize it as an indefinite one, but on its face -- and
 2    I can read from it. It expires, by its own terms, Your Honor,
 3    whenever there is a permanent director appointed to the
 4    director position or an official is appointed to that position
 5    pursuant to the FVRA itself. So to the extent that --
 6                THE COURT: But that's not really a limit of time.
 7    That's just a contingency.
 8                MR. ZEE: There is no expressed time limit on the
 9    succession order, Your Honor. But our position is that there
10    need not be for Mr. Pendley's service or indeed any delegee's
11    service to be constitutional. I would refer the Court to the
12    congressional appropriation riders. Congress has spoken to
13    this issue. These are cited in our opposition briefs in
14    Subsection 2C, in which Congress identifies the potential for
15    delegees to exercise authority. It sets forth not service --
16    not durational limit on such delegated authority, but it
17    instead sets forth only salary restriction. The ability of a
18    delegated official to receive a salary. And even in those
19    circumstances where a salary prohibition would arise, Your
20    Honor, Mr. Pendley has not met it. I think it's --
21                THE COURT: Mr. Zee, has any other President at any
22    time relied upon this delegating authority and, as you
23    discussed, the Succession Memo, to fill a vacancy set for a
24    position --
25                MR. ZEE: Your Honor --
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 41 of 53   41



 1                THE COURT: Hold on. Let me finish my question,
 2    please.
 3                MR. ZEE: Sorry. I apologize.
 4                THE COURT: -- for a position that requires a
 5    presidential appointment with Senate confirmation?
 6                MR. ZEE: Your Honor, to be clear, the Succession
 7    Memo is not a feature of -- is not approved by the President.
 8    The President does not have a role in the succession. That's
 9    purely a creature of the Department of the Interior.
10                THE COURT: That wasn't my question.
11                MR. ZEE: I apologize.
12                THE COURT: Can you point to any other official in
13    this administration or prior administrations who are serving in
14    a position that requires a presidential appointment subject to
15    Senate confirmation, but instead are serving pursuant to a
16    delegated authority outlined in a Succession Memo?
17                MR. ZEE: I can't -- I can't today, Your Honor, point
18    to a specific instance where there is pursuant to a Succession
19    Memo. We have appointed, to the extent the Court would find it
20    helpful, the service of an official in the Bureau of Alcohol,
21    Tobacco, and Firearms, to serve as both the acting director of
22    ATF, and then following the expiration of the relevant time
23    limit under the statute, he served as the deputy director but
24    exercising the function of the director for a considerable
25    amount of time. I believe the time was approximately four
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 42 of 53   42



 1    years, 2015 to 2019.
 2                To be clear, Your Honor, that's not a -- that was not
 3    served, as I understand it, pursuant to a Succession Memo of
 4    precisely the same nature that's at issue here. But it was
 5    under a delegation of authority which is what the -- what
 6    Mr. Pendley is serving under, that is a feature of the
 7    Succession Memo.
 8                THE COURT: As I understand, Mr. Zee, the Succession
 9    Memo designates Mr. Pendley as a first assistant. Is that
10    correct?
11                MR. ZEE: That is correct, Your Honor.
12                THE COURT: Okay. And, again, can you give me any
13    other examples -- you gave me the Bureau of ATF -- of a person
14    who becomes first assistant to an office after it becomes
15    vacant, an office that requires presidential appointment and
16    Senate approval?
17                MR. ZEE: Well, I think, Your Honor, to be clear, the
18    aspect of the Succession Memo, which designates the Deputy
19    Director of Policy and Planning, of which Mr. Pendley is as the
20    first assistant, that is not the delegation of authority. That
21    is the designation of the -- of the default official under the
22    FVRA, who in the event of a vacancy, as defined in the statute,
23    would become the acting director. And that type of designation
24    is relatively common throughout the federal bureaucracy.
25                Your Honor, I would just like to, if I may, say a few
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 43 of 53    43



 1    more words about the durational issue that plaintiffs have
 2    raised. We don't think that there's simply any manageable
 3    standard by which the Court could evaluate when there is -- if
 4    there is a durational limit, when the durational limit has been
 5    met, whether it's three months, nine months, a few years, eight
 6    years. It's unclear how the Court would weigh in on a question
 7    of that nature when that is committed to by the Constitution,
 8    to the political branches explicitly. The nomination and
 9    advisory consent process is directly committed to the President
10    and the Senate under the Appointments Clause, of course.
11    That's the conclusion of the Bhati decision, Minnesota.
12                Further, Your Honor, the example that I eluded to
13    early, the ATF deputy director, we don't think that
14    Mr. Pendley's service is -- in any way approaches the highly
15    unusual and extraordinary circumstances that plaintiffs make it
16    out to be. He served as the -- he's been with the Bureau for
17    slightly over one year. I believe it's approximately 14 months
18    as of this time. He served as the director -- excuse me --
19    he's exercised the director function for slightly less than his
20    time at this Bureau.
21                In so far as plaintiffs attempt to impose some sort
22    of durational limit, it is not even clear what that limit or
23    what that standard would be. They seem to suggest that it is
24    the 210-day limit in the FVRA itself, yet I think the
25    congressional provisions that I eluded to earlier, which
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 44 of 53    44



 1    recognize the possibility of delegated service for periods of
 2    unspecified durations, are contrary.
 3                One final point, Your Honor, I think, on the matter
 4    of political question and just separation of powers, generally,
 5    this is a matter which Congress, if it saw aggrandizement to
 6    its detriment by the Executive, is in position to address at
 7    any time and --
 8                THE COURT: Mr. Zee, didn't Congress attempt to
 9    direct the enactment of the FVRA?
10                MR. ZEE: I think it's fair that the FVRA set forth a
11    framework under which an acting official could serve, but that
12    the FVRA in no way prohibits the arrangement that we have
13    before us and as the Court is aware.
14                THE COURT: What's the difference between an acting
15    official and a first assistant serving as a delegation? I
16    don't see much difference. Is there?
17                MR. ZEE: Your Honor, I think it's -- there's a
18    difference insofar as the acting official occupies the actual
19    office of the director in this instance. By contrast here,
20    Mr. Pendley -- that office remains vacant. Mr. Pendley is the
21    deputy director. He's -- he can only exercise the powers that
22    are -- that may be delegated to another individual. The
23    director's power may be delegated. In the instance of an
24    acting official, he is generally entitled to exercise all the
25    powers of the official were he that official.
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 45 of 53   45



 1                Unless Your Honor has any further questions regarding
 2    the Appointments Clause claim, I would simply urge the Court to
 3    either defer ruling on plaintiffs' expedited motion for summary
 4    judgment until we have an opportunity to present our arguments
 5    under Rule 12, as is our right, or, in the alternative, Your
 6    Honor, to deny the motion for summary judgment. Thank you.
 7                THE COURT: Thank you, Mr. Zee. All right. Mr. Zee,
 8    if you would mute your microphone again, please. Thank you,
 9    sir.
10                All right. Mr. Gupta, Mr. Sawhney, I'll give you a
11    brief rebuttal. Who is ready to go first?
12                MR. GUPTA: Your Honor, I can go first on standing,
13    and I'll try to be really quick.
14                THE COURT: All right. Go ahead, please.
15                MR. GUPTA: First, Mr. Zee asked that the Court defer
16    a ruling, but I'm a little mystified on what he's saying
17    because, as I understand it, what he's saying is defer ruling
18    on this motion so that we can file a Rule 12 motion that makes
19    some other arguments that we haven't identified. But all of
20    those arguments could have been made in opposition to summary
21    judgment. And indeed, you know, the Justice Department
22    typically raises standing. They've raised standing, and the
23    threshold we have to satisfy at summary judgment under Lujan is
24    higher than it would be at the Rule 12 stage. So I'm not
25    really sure what he is saying or what basis there would be not
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 46 of 53    46



 1    to rule on the summary judgment motion.
 2                And really the Court has already granted the relief
 3    we've asked for with respect to expedition. What we wanted was
 4    a quick briefing schedule and to get a hearing and not have
 5    this drag out. In cases like this, time really is of the
 6    essence. That's reflected in the short time frames in the FVRA
 7    and of these kinds of Appointment Clause challenges. If
 8    there's no judicial relief, then the problem can simply go away
 9    and then be repeated.
10                And as we've pointed out in the declarations,
11    Williams and Tubbs declarations, time really is of the essence
12    here. Montana is subject to a process that involves a whole
13    lot of land in Montana with serious impacts. There's an
14    ongoing process. And Montana has to face the uncertainty of
15    dealing with someone who doesn't have the lawful authority to
16    supervise that process.
17                The second point that Mr. Zee raised is that the
18    state is, in his view, not a plaintiff. But as Your Honor's
19    questioning points out, the state often operates through its
20    governor or its agencies, and that's not unusual. In the
21    Bullock v IRS case, the Justice Department made a similar
22    argument in its papers, and this Court, I think, implicitly
23    rejected that argument and held that Massachusetts v EPA and
24    its concept of special solicitude applied in that case where
25    the plaintiffs were the governor and a state agency, and the
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 47 of 53   47



 1    attorney general wasn't there.
 2                And, as Your Honor pointed out, it's really an
 3    antecedent question of state law whether the governor has the
 4    authority to bring these cases, and the Justice Department is
 5    not challenging his authority.
 6                Mr. Zee talked a lot about the harm from Sage-Grouse
 7    and suggested that the chain of causation is broken simply
 8    because some other agency lists the Sage-Grouse. But I think
 9    as Massachusetts v EPA shows, there, the chain of causation was
10    a lot more attenuated. What you have to show, we have shown,
11    is that these actions contribute to environmental harm to the
12    state.
13                And Mr. Zee's arguments danced around the real harm,
14    which is the harm that's reflected by this approval by Pendley
15    of protests made by the state. He tried to distinguish the
16    separation of powers cases by saying that in those other cases,
17    the plaintiff was the direct target of the federal government's
18    action. I'm kind of mystified by that argument because these
19    plans that we're talking about are all about Montana. They
20    reflect two field offices in Montana, and they control a huge
21    amount of land in Montana and have direct impact for Montana.
22    They authorized oil and gas leasing in 95 percent of the
23    available affected land in Montana.
24                And so he says they are not direct targets, but we
25    are. And he says he's not insisting on a counterfactual. But
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 48 of 53    48



 1    I think by telling us that he wants us to identify some
 2    specific action that we're complaining about that causes the
 3    concrete injury, he's really insisting on the kind of
 4    counterfactual the Supreme Court said you don't need.
 5                And, here, if you had to show the counterfactual we
 6    have it. The agency has flipped 180 degrees. It has rejected
 7    requests by the governor. And there's a direct impact on
 8    Montana's land and its wildlife, and that impact is ongoing.
 9    And so I think we've done more than enough to satisfy
10    Article III standing on multiple alternative grounds.
11                And so if the Court doesn't have any further
12    questions on standing, I'll turn it over to my colleague,
13    Mr. Sawhney.
14                THE COURT: Thank you, Mr. Gupta.
15                Mr. Sawhney.
16                MR. SAWHNEY: Thanks, Your Honor. I'll be brief.
17                THE COURT: Mr. Sawhney, first address the
18    government's argument that the FVRA really has no relevance to
19    your Appointments Clause challenge.
20                MR. SAWHNEY: Yes, Your Honor. And I think Mr. Zee's
21    argument there was clarifying in that, you know, I think the
22    government has made clear that their position is that so long
23    as they string together a series of purported delegations that
24    give, you know, the acting official in all but name the same
25    power as an acting official, they can completely evade the
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 49 of 53    49



 1    FVRA.
 2                And I think on this point, Your Honor, the Cuccinelli
 3    decision, Judge Moss's decision there, makes clear what's wrong
 4    with the government's position. And as Judge Moss stated, he
 5    said every cabinet level department has some version of a
 6    vesting and delegation statute. It was the pervasive use of
 7    those vesting and delegation statutes, along with the lack of
 8    an effective enforcement process, that convinced Congress of
 9    the need to enact the FVRA. Yet if defendants were correct
10    that the mere existence of these delegation statutes were
11    sufficient to negate the mechanisms Congress included in the
12    FVRA, Congress would have done little to restore
13    constitutionally mandated procedures that must be satisfied
14    before acting officials may serve in positions that require
15    Senate confirmation.
16                In other words, the government's argument is
17    essentially that the FVRA and, therefore, Congress's role in
18    appointments can be completely evaded simply by using these
19    delegations. And that cannot be correct because it would mean
20    that the Senate would have no role at all, ever. Frankly, the
21    government's --
22                The other point I want to make is that I think Your
23    Honor's questions to Mr. Zee illuminated the unusual and almost
24    baffling situation we are in. Mr. Pendley is the Deputy
25    Director of Policy and Projects, who is serving in the role of
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 50 of 53   50



 1    the director exercising authority delegated to him by the
 2    Secretary, but then who has created a succession order
 3    delegating -- putting himself as first assistant in the event
 4    of a vacancy. That vacancy has persisted for the entire time
 5    of the presidential term. And then that was ratified by
 6    another acting Secretary, who also is not confirmed nor
 7    appointed in compliance with the FVRA but also is delegated
 8    authority from someone up higher in the chain.
 9                So you have numerous officials, none of whom have
10    been confirmed by the Senate or have complied with the FVRA,
11    exercising the entire authority of the agency, and, in fact,
12    even setting up how the agency should operate in the event of a
13    vacancy without acknowledging that there has been a vacancy the
14    entire term. And so I just don't think that this kind of, you
15    know, absurd and circular steps can be tolerated if we want to
16    give the Appointments Clause any real weight. And the
17    Appointments Clause, as the Supreme Court has made clear, is
18    not some minor or marginal clause in the Constitution. It's
19    one of the most critical structural safeguards of our
20    Constitution, and it delineates the power between the Executive
21    and the Legislative branch in a way that's very important for
22    -- you know, the Supreme Court said for individual liberty and
23    for separation of powers.
24                And so I think that the position that the government
25    has set out here, it's a bit confusing, but it boils down to
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 51 of 53    51



 1    the idea that the Executive branch can, through a variety of
 2    somewhat complicated actions, just get out of the Appointments
 3    Clause. And I think that this case is perhaps the clearest
 4    example of why that can't be tolerated.
 5                And so, you know, for those reasons we think that the
 6    motion for summary judgment should be granted.
 7                THE COURT: Thank you, Mr. Sawhney.
 8                Mr. Zee, I'll give you a very brief surrebuttal if
 9    you'd like.
10                MR. ZEE: Thank you, Your Honor. I will be very
11    brief, two quick points. First, in response to Mr. Gupta's
12    rebuttal about -- he again invoked the approval of the protests
13    by the Bureau. Again, we don't know which protests, as far as
14    I can tell, are being referred to there, nor do we know what
15    effects that approval for non-specified protests may have had
16    on any cognizable -- (video disruption.) To the extent that
17    that is plaintiffs' position, we submit that they have been
18    inadequately pled it or evinced it at summary judgment.
19                Second, Your Honor, briefly, Mr. Sawhney recited an
20    argument about the delegation order and the succession order
21    and delegation orders generally. Two quick responses, Your
22    Honor, this does not at all carve Congress or the Senate out of
23    the process as was argued. If Congress does not like the
24    extent to which delegations are being used, it can restrict the
25    authority of the Executive branch to delegate authority in
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 52 of 53    52



 1    whatever matter it sees fit, subject to whatever Article II
 2    powers exist in that area.
 3                Second, very briefly, to the extent that plaintiffs
 4    wish to actually challenge the succession order as an unlawful
 5    delegation, that also needs to be pled. My reading of the
 6    papers, Your Honor, is that's really first brought up in the
 7    reply on summary judgment and during today's argument. To the
 8    extent that plaintiffs wish to challenge that, they can attempt
 9    to plead it.
10                Thank you, Your Honor.
11                THE COURT: All right. Thank you, Mr. Zee.
12                Thank you, Counsel. This matter is submitted. I
13    will issue an order forthwith. Thank you for your time today.
14                MR. SAWHNEY: Thank you, Your Honor.
15                MR. GUPTA: Thank you, Your Honor.
16                MR. ZEE: Thank you.
17          (The proceedings concluded at 2:49 p.m.)
18

19                                     --o0o--
20

21

22

23

24

25
     Case 4:20-cv-00062-BMM Document 41 Filed 02/05/21 Page 53 of 53     53
                              REPORTER'S CERTIFICATE

 1                             REPORTER'S CERTIFICATE
 2           I, Yvette Heinze, a Registered Professional
 3    Reporter and Certified Shorthand Reporter, certify that the
 4    foregoing transcript is a true and correct record of the
 5    proceedings given at the time and place hereinbefore mentioned;
 6    that the proceedings were reported by me in machine shorthand
 7    and thereafter reduced to typewriting using computer-assisted
 8    transcription; that after being reduced to typewriting, a
 9    certified copy of this transcript will be filed electronically
10    with the Court.
11           I further certify that I am not attorney for, nor employed
12    by, nor related to any of the parties or attorneys to this
13    action, nor financially interested in this action.
14           IN WITNESS WHEREOF, I have set my hand at Great Falls,
15    Montana, this 5th day of February, 2021.
16

17                                        /s/ Y v e t t e H e i n z e
                                        _____________________________
18                                        Yvette Heinze
                                          United States Court Reporter
19

20

21

22

23

24

25
